                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 In re: PARAQUAT PRODUCTS
 LIABILITY LITIGATION                           Case No. 3:21-MD-3004-NJR

 This Document Relates to All Cases             MDL No. 3004



                         CASE MANAGEMENT ORDER NO. 7
ROSENSTENGEL, Chief Judge:

       The undersigned issues this seventh Case Management Order to implement the

form and application of the Plaintiff’s Assessment Questionnaire, hereby known as

“PAQ” (see Exhibit 1) and the Plaintiff’s Fact Sheet, hereby known as “PFS” (see Exhibit

2) in this litigation.

       The PAQ includes document requests and three written authorizations for the

release of records, “Authorizations” (see Exhibit 3). The PFS includes document requests

and six additional written authorizations for the release of records that are not

included with the PAQ “Authorizations” (see Exhibit 4).

       This Order applies to all Plaintiffs and Defendants and their counsel in: (a) all

actions transferred to In re: Paraquat Products Liability Litigation (“MDL 3004”) by the

Judicial Panel on Multidistrict Litigation (“JPML”) pursuant to its Orders dated June 8,

2021, June 17, 2021, June 21, 2021, June 24, 2021, and July 7, 2021, and (b) to all related

actions directly filed in or removed to this Court.

       The Court hereby adopts the PAQ and requires that it be completed by all filed

Plaintiffs in the MDL. The Court anticipates later issuing an Order regarding trial case
                                        Page 1 of 2
selection and will require the PFS to be completed by those Plaintiffs. The Special Master

shall work with the parties and propose guidelines and protocols for the PFS at the time

of trial selection as ordered by this Court.

       This Order also directs Special Master Randi Ellis, pursuant to her appointment in

CMO No. 4, to propose an implementation order for the Court to review by no later than

September 10, 2021, that shall accomplish the following:

           1. Establish deadlines for the PAQ and its required document production.

           2. Establish rules and requirements for the execution of authorizations.

           3. Establish guidelines determining the substantial completeness of the PAQ.

           4. Establish both a deficiency and objection resolution protocol for the PAQ.

           5. Establish a service protocol for the PAQ.

           6. Establish an efficient online platform for data management for the entry,
              storage, and maintenance of the PAQ that will be available to counsel for
              all parties; and

           7. Advise the Court on the status of the Proposed Defendants’ Fact Sheet
              (DFS) and its implementation of the DFS.

       The Court sincerely appreciates the efforts of all counsel and reminds the parties

to continue to work efficiently and collaboratively with Special Master Ellis.

       IT IS SO ORDERED

       DATED: September 3, 2021



                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge



                                         Page 2 of 2
